UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAFERGEN BIO-SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0416683 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 7400 Paseo Padre Parkway Fremont, CA 94555 (Address of principal executive offices) WaferGen Bio-systems, Inc. 2008 Stock Incentive Plan, as amended (Full title of the Plan) Donald Huffman Chief Financial Officer 7400 Paseo Padre Parkway Fremont, CA 94555 (510) 651-4450 (Name, address, including zip code, and telephone number, including area code, of agent for service) With Copies to: John. W. Campbell III, Esq. John M. Rafferty, Esq. Morrison& Foerster LLP 425 Market Street San Francisco, California 94105 (415) 268-7000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be registered (1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value per share $0.1625 (2) $1,300,000 (2) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement includes an indeterminate number of additional shares which may be offered and issued to prevent dilution from stock splits, stock dividends or similar transactions as provided in the above-referenced plan. Estimated solely for the purpose of calculating the registration fee. Pursuant to Rule457(c) and Rule457(h) under the Securities Act, the proposed maximum offering price per share and the proposed maximum aggregate offering price have been determined on the basis of the average of the high and low prices reported on the OTC Bulletin Board on March 20, 2012. PART I INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS This registration statement is being filed pursuant to General Instruction E to Form S-8 in order to register an additional 8,000,000 shares of common stock, par value $0.001 per share, of WaferGen Bio-systems, Inc. (the “Registrant”), which may be offered or sold to participants under the WaferGen Bio-systems, Inc. 2008 Stock Incentive Plan (the “Plan”). The increase in the number of shares of common stock authorized for issuance under the Plan was approved by the Registrant’s stockholders at the Registrant’s 2011 annual meeting of stockholders held on December30, 2011. Pursuant to General Instruction E to FormS-8, the contents of registration statement No.333-152597 are incorporated herein by reference except to the extent supplemented, amended or superseded by the information set forth herein. Only those Items of FormS-8 containing new information not contained in registration statement No.333-152597 are presented herein. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents filed by the Registrant with the Commission are incorporated by reference herein: a.The Registrant’s Annual Report on Form10-K for the fiscal year ended December31, 2010, which includes audited consolidated financial statements for the fiscal year ended December31, 2010. b.The description of the Registrant’s Common Stock contained in the Registrant’s Statement on Form8-A, filed under the Exchange Act on May21, 2008, including any amendment or report filed for the purpose of updating such description. c.All other reports filed by the Registrant pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the end of the fiscal year covered by the audited financial statements described in (a) above. All documents subsequently filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Securities Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be part hereof from the date of the filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this registration statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. To the extent that any proxy statement or Form8-K is incorporated herein by reference, such incorporation shall not include any information contained in such proxy statement or Form8-K which is not, pursuant to the SEC’s rules, deemed to be “filed” with the SEC or subject to the liabilities of Section18 of the Securities Exchange Act. Item 8.Exhibits. Exhibit No. Description Opinion of McDonald Carano Wilson LLP. Consent of Rowbotham & Company LLP. Consent of McDonald Carano Wilson LLP (contained in Exhibit 5.1). Power of Attorney (contained on signature page). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fremont, State of California, on March 22, 2012. WAFERGEN BIO-SYSTEMS, INC. By: /s/DONALD HUFFMAN Donald Huffman Chief Financial Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Ivan Trifunovich and Donald Huffman his true and lawful attorney-in-fact and agent, with full power of substitution and re-substitution, for him and in his name, place and stead, in any and all capacities to sign any and all amendments to this registration statement on FormS-8, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto each said attorney-in-fact and agentfull power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each said attorney-in-fact and agent, orhis substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/ALNOOR SHIVJI Chairman of the Board March 22, 2012 Alnoor Shivji Chief Executive Officer, President and Director /s/IVAN TRIFUNOVICH (Principal Executive Officer) March 22, 2012 Ivan Trifunovich Chief Financial Officer /s/DONALD HUFFMAN (Principal Financial Officer and Principal Accounting Officer) March 22, 2012 Donald Huffman /s/ROBERT CORADINI Director March 22, 2012 Robert Coradini SIGNATURE TITLE DATE /s/SCOTT DAVIDSON Director March 22, 2012 Scott Davidson /s/DR. R. DEAN HAUTAMAKI Director March 22, 2012 Dr.R. Dean Hautamaki /s/JOEL KANTER Director March 22, 2012 Joel Kanter /s/MAKOTO KANESHIRO Director March 22, 2012 Makoto Kaneshiro /s/JOE PESCE Director March 22, 2012 Joe Pesce /s/DR. TIMOTHY TRICHE Director March 22, 2012 Dr. Timothy Triche INDEX TO EXHIBITS Exhibit No. Description Opinion of McDonald Carano Wilson LLP. Consent of Rowbotham & Company LLP. Consent of McDonald Carano Wilson LLP (contained in Exhibit 5.1). Power of Attorney (contained on signature page).
